Title: To Thomas Jefferson from George Poindexter, 7 March 1808
From: Poindexter, George
To: Jefferson, Thomas


                  
                     Representatives ChamberMarch 7th. 1808
                  
                  G Poindexter, takes the liberty to enclose for the Consideration of the President of the United States, a Memorial, from the old officers of the first Regiment of Militia in the Mississippi Territory; other information has been received, in the letters, forwarded, by this days mail, from the Territory, on the subject mentioned in the memorial, which will be furnished, if necessary. G P. tenders to the President, assurances of the highest respect and Esteem.
               